MEMORANDUM **
Alberto Terriquez-Flores appeals from the 33-month sentence imposed upon re-sentencing following his jury-trial conviction for possession with intent to distribute marijuana and importation of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Terriquez-Flores contends that the district court erred by denying a downward adjustment for minor role premised on a lack of evidence while simultaneously granting an upward adjustment for obstruction of justice relying on the same evidence. We disagree. We conclude that the district court did not clearly err in finding that Terriquez-Flores had not met his burden of establishing that he was entitled to a minor role adjustment. See United States v. Cordova Barajas, 360 F.3d 1037,1042-43 (9th Cir.2004).
Furthermore, the district court’s findings were sufficient to apply the enhancement for obstruction of justice. See United States v. Oplinger, 150 F.3d 1061, 1070 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.